DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 9-19 are pending in the application.
Applicant’s amendment to the claims, filed on January 5, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on January 5, 2022 in response to the non-final rejection mailed on October 18, 2021 have been fully considered.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13, 2020.
Claims 1-6 and 11-19 are being examined on the merits with claims 1-3, 5, 6, 11, and 14-19 being examined only to the extent the claims read on the elected subject matter of the species A), phosphoenolpyruvate phosphotranferase systems of EC 2.7.3.9, and the species AA), enzyme E1.

Claim Objections

 
Claim 1 is objected to because of numerous informalities and in the interest of improving claim form, it is suggested that the applicant amend claim 1 as shown in the attached Appendix. 

Claim Rejections - 35 USC § 112(b)
The rejections of claims 1, 18, and 19 under 35 U.S.C. 112(b) are withdrawn in view of the applicant’s amendments to claims 1, 18, and 19, respectively. 

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The instant rejection is necessitated by the applicant’s amendment to claim 13 to recite “Escherichia coli”.  
Claim 13 is indefinite in the recitation of “the isolated rhamnolipid-making cell is selected from the group consisting of…Escherichia coli” because there is insufficient antecedent basis for this limitation in the claim.

Claims 18 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The instant rejection is necessitated by the gcd) gene”. 
Claims 18 and 19 are indefinite in the recitation of “An isolated rhamnolipid-making cell consisting of an inactivated gene encoding an ABC glucose transporter…” The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim and one of skill in the art would recognize that an isolated rhamnolipid-making cell requires more than the recited elements of an inactivated gene encoding an ABC glucose transporter and transformation with expression vectors for expression of a non-ABC glucose transporter that has glucose transport activity, a rhlA gene, and a rhlB gene. As such, the scope of claims 18 and 19 is unclear. The applicant may consider an amendment to recite “comprising” in place of “consisting of” in line 1 of claim 18 and to recite “comprising” in place of “consists of” in line 2 of claim 19.

Claim Rejections - 35 USC § 112(d)
The rejection of claim 13 under 35 U.S.C. 112(d) is withdrawn in view of the applicant’s instant amendment to claim 13 to further limit the bacteria recited in claim 1. 

Claim Rejections - 35 USC § 103
Claims 1-6 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wittgens et al. (Microb. Cell Fac. 10:80, 2011, 17 pages; cited on the IDS filed on March 20, 2019; hereafter “Wittgens”) in view of 
del Castillo et al., J. Bacteriol. 189:5142-5152, 2007; cited on Form PTO-892 mailed on March 24, 2020; hereafter “del Castillo”), 
Metabolic Engineer. 15:113-123, 2013; cited on Form PTO-892 mailed on June 9, 2020; hereafter “Poblete-Castro”), and
Pompejus et al. (US 6,884,614 B1; cited on Form PTO-892 mailed on June 9, 2020; hereafter “Pompejus”).
Regarding the limitation “An isolated rhamnolipid-making cell comprising…expression vectors comprising a polynucleotide encoding…a rhlA gene, a rhlB gene” in claim 1  and “An isolated rhamnolipid-making cell…being transformed with…a rhlA gene, and a rhlB gene” in claims 18 and 19, the reference of Wittgens discloses a genetically modified strain of Pseudomonas putida KT2440 transformed with and recombinantly expressing rhlA and rhlB genes for production of mono-rhamnolipid (p. 1, Abstract; p. 3, Figure 1; p. 12, under “Construction of the rhamnolipid production module”). 
Regarding the limitation “an ABC glucose transporter having gene encoding that has been genetically modified, said genetic modification being selected from the group consisting of insertion of foreign DNA into the gene, deletion of at least parts of the gene, and point mutations in the gene sequence…wherein the isolated rhamnolipid-making cell has a decreased activity, compared to the wild type thereof, of an ABC glucose transporter and an increased activity, compared to the wild type thereof, of at least one non-ABC glucose transporter…wherein the non-ABC glucose transporter is…phosphoenolpyruvate phosphotransferase systems” in claim 1, the limitation “an inactivated gene encoding an ABC glucose transporter and being transformed with expression vectors for expression of a non-ABC glucose transporter that has glucose transport activity…wherein the isolated rhamnolipid-making cell has a decreased P. putida KT2440 (p. 6, column 1, middle) and acknowledges a desire to optimize rhamnolipid production from glucose. Wittgens discloses that glucose transport in P. putida uses the ABC glucose transporter, which requires ATP, and that computational simulation using a carbon source that is transported without requiring ATP was superior to simulations with glucose as the carbon source due to the requirement of ATP by the ABC glucose transporter (p. 5, column 1, middle). Although Wittgens discloses that simulating rhamnolipid production with phosphotransferase system (PTS) as an alternative glucose transport system provides a minor improvement in rhamnolipid production (p. 6, column 1, bottom; p. 14, column 2, middle), Wittgens focuses on a different optimization instead – removing enzymatic reactions that are not necessary for rhamnolipid production (p. 6, paragraph bridging columns 1 and 2; p. 14, column 2, bottom). 
Regarding the limitation “wherein the isolated rhamnolipid-making cell comprises…an inactivated glucose dehydrogenase (gcd) gene” in claim 1, Wittgens discloses that carbon availability determines the yield of rhamnolipid production in the rhamnolipid-producing P. putida (p. 6, column 1, bottom) and teaches removing enzymatic reactions that are not necessary for rhamnolipid production and that waste carbon (p. 6, column 2, top). Wittgens shows that production of mono-rhamnolipid proceeds via the intermediate acetyl-CoA (p. 3, Figure 1; p. 6, Figure 4). 
Pseudomonas putida KT2440 transformed with and recombinantly expressing rhlA and rhlB genes for production of mono-rhamnolipid (p. 1, Abstract; p. 3, Figure 1; p. 12, under “Construction of the rhamnolipid production module”). Further regarding claims 5, 6, and 14-17, Figure 1 of Wittgens shows that RhlA (i.e., the protein encoded by the rhlA gene) is able to catalyze the conversion of 3-hydroxyalkanoyl-ACP via 3-hydroxyalkanoyl-3-hydroxyalkanoic acid-ACP to hydroxyalkanoyl-3-hydroxyalkanoic acid.
The differences between Wittgens and the claimed invention are:
1) Although Wittgens acknowledges a minor improvement in rhamnolipid production by simulating PTS (a non-ABC glucose transporter) as an alternative to the ABC glucose transporter for glucose uptake, Wittgens does not actually reduce the expression or activity of an ABC glucose transporter and recombinantly express PTS in the Pseudomonas putida KT2440; 
2) Although Wittgens acknowledges removing enzymatic reactions that are not necessary for rhamnolipid production and waste carbon, Wittgens does not inactivate a glucose dehydrogenase gcd gene; 
3) Wittgens does not disclose phosphotransferase system (PTS) has EC 2.7.3.9; and 
4) Wittgens does not disclose the activity of the ABC glucose transporter transports 2-(N-(7-nitrobenz-2-oxa-1,3-diazol-4-yl)amino)-2-deoxyglucose into the isolated rhamnolipid-making cell. 
Pseudomonas putida KT2440 is mediated by an ABC transporter encoded by open reading frames PP1015 to PP1018 (p. 5142, abstract; p. 5147, column 2, bottom). del Castillo teaches a method for inactivating a gene in Pseudomonas putida KT2440 by gene deletion (p. 5144, column 2, bottom).
Regarding difference 2), the reference of del Castillo further teaches that a membrane glucose dehydrogenase of Pseudomonas putida KT2440 catalyzes conversion of glucose to gluconate (p. 5143, Figure 1). del Castillo teaches the membrane glucose dehydrogenase is encoded by the gcd gene (p. 5149, Table 5) and teaches a mutant Pseudomonas putida KT2440 with an inactivated gcd gene, which did not accumulate gluconate (p. 5146, column 1, middle). The reference of Poblete-Castro discloses a mutant Pseudomonas putida KT2440 with an inactivated gcd gene to direct the flow of carbon from glucose to the production of a desired product, PHA, via the intermediate acetyl-CoA (p. 113, Abstract; p. 117, Figure 3). 
Regarding difference 3), the reference of Pompejus teaches that the PTS system consists of two cytoplasmic proteins, Enzyme I, HPr, and a variable number of transport complexes Enzyme II (column 12, lines 8 and 9), noting that all PTS transporters consist of three functional units, IIA, IIB, and IIC, which occur either as subunits in a complex or as domains of a single polypeptide chain (column 12, lines 31-34). Pompejus teaches the phosphoenolpyruvate-protein phosphotransferase (EC 2.7.3.9) (Table 1). Pompejus teaches heterologous expression of the PTS proteins in a prokaryotic cell (column 25, beginning at line 9).  
P. putida of Wittgens to reduce the expression or activity of the endogenous ABC glucose transporter, inactivate the endogenous gcd gene, and recombinantly express a PTS.
One would have been motivated to modify the rhamnolipid-producing P. putida of Wittgens to reduce the expression or activity of the endogenous ABC glucose transporter and to recombinantly express a PTS because of the explicit disclosures of Wittgens that simulating PTS as an alternative glucose transporter provided a minor improvement in rhamnolipid production, and Pompejus discloses expression vectors and methods for expressing PTS proteins in a prokaryotic cell. One would have had a reasonable expectation of success to modify the rhamnolipid-producing P. putida of Wittgens to reduce the endogenous ABC glucose transporter activity and recombinantly express a PTS because Wittgens taught PTS as an alternative to glucose ABC transporter for glucose uptake; del Castillo taught the genes encoding the glucose ABC transporter in P. putida, which could be targeted to reduce the endogenous ABC glucose transporter activity; and Pompejus discloses expression vectors and methods for expressing PTS proteins in a prokaryotic cell.
One would have been motivated to further modify the rhamnolipid-producing P. putida of Wittgens by inactivating a gcd gene in order to avoid glucose conversion to the by-product gluconate and improve the carbon availability for the production of rhamnolipid. One would have had a reasonable expectation of success to modify the rhamnolipid-producing P. putida of Wittgens by inactivating the gcd gene because del gcd gene in a Pseudomonas putida KT2440. 
Regarding difference 4), it is acknowledged that the combination of cited prior art does not teach or suggest the activity of the ABC glucose transporter transports 2-(N-(7-nitrobenz-2-oxa-1,3-diazol-4-yl)amino)-2-deoxyglucose into the isolated rhamnolipid-making cell. However, according to MPEP 2112, the inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 103 and according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Thus, since the ABC glucose transporter of the rhamnolipid-producing P. putida of Wittgens is encompassed by the claims, it is presumed that the ABC glucose transporter of the rhamnolipid-producing P. putida of Wittgens transports 2-(N-(7-nitrobenz-2-oxa-1,3-diazol-4-yl)amino)-2-deoxyglucose into the isolated rhamnolipid-making cell.
Therefore, the rhamnolipid-making cell of claims 1-6 and 11-19 would have been obvious to one of ordinary skill in the art before the effective filing date. 

RESPONSE TO REMARKS: The applicant argues that the rejection is obviated by the amendment to claim 1. 
The applicant’s argument is not found persuasive. The rejection addresses all limitations of the amended claims and for the reasons of record and the reasons set forth above, it is the examiner’s position that the claimed invention would have been prima facie obvious before the effective filing date. 

Conclusion
Status of the claims:
Claims 1-6 and 9-19 are pending.
Claims 9 and 10 are withdrawn from consideration.
Claims 1-6 and 11-19 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/David Steadman/
Primary Examiner, Art Unit 1656    

APPENDIX

1.	An isolated rhamnolipid-making cell,
wherein the isolated rhamnolipid-making cell comprises an inactivated gene encoding, wherein the inactivated gene by
wherein the isolated rhamnolipid-making cell comprisesrhlA gene, and a rhlB gene, 
wherein the isolated rhamnolipid-making cell comprisesgcd) gene, 
wherein the activity of the ABC glucose transporter before gene inactivation transports 2-(N-(7-nitrobenz-2-oxa-1,3-diazol-4-yl)amino)-2-deoxyglucose into the isolated rhamnolipid-making cell, 

wherein the isolated rhamnolipid-making cell has a decreased activity, compared to the wild type thereof, of the[[an]] ABC glucose transporter and an increased activity, compared to the wild type thereof, of the
wherein the isolated rhamnolipid-making cell is selected from the group consisting of Burkholderia sp., Burkholderia thailandensis, Pseudomonas sp., Pseudomonas putida, Pseudomonas aeruginosa, Pseudomonas oleovorans, Pseudomonas stutzeri, Pseudomonas chlororaphis, Pseudomonas fluorescens, Pseudomonas citronellolis, Pseudomonas resinovorans, Comamonas testosteroni, Aeromonas hydrophila, Cupriavidus necator, Alcaligenes latus and Ralstonia eutropha, and
wherein the non-ABC glucose transporter is selected from the group consisting of 
galactose permease (galP), glucose facilitator (glf), inositol permease (iolT1), glucose permease (glcP), glucose/galactose transporter (gluP), SemiSWEET, [[or]] glucose uptake protein (glcU), and a phosphotransferase systemoptionally wherein thearea fusion protein1  
 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Regarding deletion of the phrase “enzymes having a polypeptide sequence in which up to 25% of the amino acid residues of the galP, glf, iolT1, glcP, gluP, SemiSWEET or glcU gene-encoded enzymes and PTS systems are modified and still has at least 10% of the enzymatic activity”, the applicant’s attention is directed to the paragraph bridging pp. 3-4 of the Office action mailed on November 9, 2020.